Exhibit 10.45
Execution Version






GUARANTEE AGREEMENT


GUARANTEE AGREEMENT, dated as of August 10, 2018 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by AG Mortgage Investment Trust, Inc., a Maryland corporation (“Guarantor”) in
favor of JPMorgan Chase Bank, National Association, a national banking
association organized under the laws of the United States (“Buyer”).


RECITALS


Pursuant to that certain Master Repurchase Agreement, dated as of August 10,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), between Buyer and AG MIT CREL II, LLC (“Seller”),
Seller has agreed to sell, from time to time, to Buyer certain Eligible Assets
(as defined in the Repurchase Agreement, upon purchase by Buyer, each a
“Purchased Asset” and, collectively, the “Purchased Assets”), upon the terms and
subject to the conditions as set forth therein. Pursuant to the terms of that
certain Custodial Agreement dated August 10, 2018 (the “Custodial Agreement”) by
and among Buyer, Seller and Wells Fargo Bank, National Association (the
“Custodian”), Custodian is required to take possession of the Purchased Assets,
along with certain other documents specified in the Custodial Agreement, as
Custodian of Buyer and any future purchaser, on several delivery dates, in
accordance with the terms and conditions of the Custodial Agreement. Pursuant to
the terms of that certain Pledge Agreement dated as of August 10, 2018 (the
“Pledge Agreement”) made by AG MIT, LLC (“Pledgor”) in favor of Buyer, Pledgor
has pledged to Buyer all of the Pledged Collateral (as defined in the Pledge and
Security Agreement). The Repurchase Agreement, the Custodial Agreement, the
Depository Agreement, the Servicing Agreement, the Fee Letter, this Guarantee
and any other agreements executed in connection with the Repurchase Agreement
shall be referred to herein as the “Governing Agreements”.


It is a condition precedent to the purchase by Buyer of the Purchased Assets
pursuant to the Repurchase Agreement that Guarantor shall have executed and
delivered this Guarantee with respect to the due and punctual payment and
performance when due, whether at stated maturity, by acceleration of the
Repurchase Date or otherwise, of all of the following, subject to the terms and
conditions contained herein: (a) all payment obligations owing by Seller to
Buyer under or in connection with the Repurchase Agreement or any other
Governing Agreements; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all fees and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by Buyer in the enforcement of any of the foregoing or any
obligation of Guarantor hereunder; and (d) any other obligations of Seller and
Pledgor with respect to Buyer under each of the Governing Agreements
(collectively, the “Obligations”).


NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Governing Agreements and to enter into the transaction
contemplated thereunder, Guarantor hereby agrees with Buyer, as follows:








--------------------------------------------------------------------------------



1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings given them in the Repurchase Agreement.


“Agency Securities” shall mean any securities issued by the Federal Home Loan
Mortgage Corporation, Federal National Mortgage Association or Government
National Mortgage Association (or, in each case, any successor thereto).


“Recourse Indebtedness” shall mean, as of any date of determination, the
aggregate Indebtedness (including, without limitation, all Indebtedness in
respect of repurchase agreements, loans, bonds or other financings and off
balance sheet Indebtedness, but excluding contingent obligations that have
terminated or in respect of which no claim has been made) of Guarantor and its
consolidated Subsidiaries, without duplication, determined in accordance with
GAAP, for which and to the extent Guarantor or any of its consolidated
Subsidiaries is personally responsible or liable as obligor or guarantor, as of
such date.


“Total Equity” shall mean, with respect to Guarantor and its consolidated
Subsidiaries as of the last day of any fiscal quarter of Guarantor, Guarantor’s
consolidated shareholder’s equity (excluding accumulated other comprehensive
income) as of such date of determination, as shown on Guarantor’s unaudited
quarterly or audited annual balance sheet, as applicable for such day, prepared
in accordance with GAAP as of such day.


“Total Investment Percentage” shall mean, with respect to Guarantor as of any
date of determination, the sum of Guarantor’s Agency Securities, at fair value
(as stated on Guarantor’s balance sheet as of such date) and U.S. Treasury
Securities, at fair value (as stated on Guarantor’s balance sheet as of such
date), expressed as a percentage of the sum of Guarantor’s Total Real Estate
Investments as of such date and U.S. Treasury Securities, at fair value (as
stated on Guarantor’s balance sheet as of such date).


“Total Monthly Indebtedness” shall mean, with respect to Guarantor and its
consolidated Subsidiaries as of the last calendar day of any month, all Recourse
Indebtedness of Guarantor as of such date, prepared in accordance with GAAP.


“Total Monthly Equity” shall mean, with respect to Guarantor and its
consolidated Subsidiaries as of the last calendar day of any month, the sum of
(i) the fair market value of preferred stock of Guarantor and its consolidated
Subsidiaries as of such date, plus
(ii) consolidated stockholder’s equity as of such date, in each case, as
determined in accordance with GAAP.


“Total Real Estate Investments” shall mean, with respect to Guarantor as of any
date of determination, all real estate securities, loans and mortgage servicing
rights that would, in each case, generally be classified as a real estate
investment in accordance with GAAP.


“U.S. Treasury Securities” shall mean any debt obligations issued by the
Department of the Treasury of the United States of America, payment on which is
guaranteed by the full faith and credit of the United States of America.


2.Guarantee. (a) Subject to the limits on liability set forth in Sections 2(b),




--------------------------------------------------------------------------------



2(c) and 2(d) below, as applicable, Guarantor hereby unconditionally and
irrevocably guarantees to Buyer the prompt and complete payment and performance
of the Obligations by Seller and Pledgor when due (whether at the stated
maturity, by acceleration or otherwise).


(b)Notwithstanding anything in Section 2(a) to the contrary, but subject in all
cases to Sections 2(c), 2(d) and 2(e) below, the maximum liability of the
Guarantor hereunder shall in no event exceed twenty-five percent (25%) of the
then-currently unpaid aggregate Repurchase Price of all Purchased Assets.


(c)Notwithstanding the foregoing, the limitation on recourse liability as set
forth in Section 2(b) above SHALL BECOME NULL AND VOID and shall be of no force
and effect and the Obligations shall be fully recourse to Guarantor upon the
occurrence of any of the following:


(i)a voluntary bankruptcy or insolvency proceeding is commenced by Seller,
Pledgor or Guarantor under the Bankruptcy Code or any similar federal or state
law;


(ii)an involuntary bankruptcy or insolvency proceeding is commenced against
Seller, Pledgor or Guarantor in connection with which Seller, Pledgor or
Guarantor or any Affiliate of any of the foregoing (alone or in any combination)
has or have colluded in any way with the creditors commencing or filing such
proceeding; or


(iii)any material breach of the separateness covenants set forth in Articles
11(r) or (s) of the Repurchase Agreement that results in the substantive
consolidation of any of the assets and/or liabilities of Seller with the assets
and/or liabilities of any other entity in a federal or state bankruptcy or
insolvency proceeding.


(b)In addition to the forgoing and notwithstanding the limitation on recourse
liability set forth in Section 2(b) above, Guarantor shall be liable for any
actual losses, costs, claims, expenses or other liabilities incurred by Buyer,
arising out of or attributable to the following items:


(i)fraud or intentional misrepresentation by Seller, Pledgor, Guarantor, or any
other Affiliate of Seller, Pledgor or Guarantor in connection with the execution
and the delivery of this Guarantee, the Repurchase Agreement, or any other
Transaction Document, or any certificate, report, financial statement or other
instrument or document furnished to Buyer at the time of the closing of the
Repurchase Agreement or during the term of the Repurchase Agreement;


(ii)any material breach of any representations and warranties by Guarantor
contained in any of the Transaction Documents or herein and any breach by
Guarantor or Seller or any of their respective Affiliates of any representations
or warranties relating to Environmental Laws, or any indemnity for costs
incurred in connection with the violation of any Environmental Law, the
correction of any environmental condition, or the removal of any Materials of
Environmental Concern, in each case in any way affecting Seller’s or Guarantor’s
properties or any of the Purchased Assets; or






--------------------------------------------------------------------------------



i.any material breach of the separateness covenants set forth in Articles 11(r)
or (s) of the Repurchase Agreement other than as set forth in Section 2(c)(iii)
above.


b.Guarantor further agrees to pay any and all actual expenses (including,
without limitation, all reasonable fees and disbursements of counsel) that may
be paid or incurred by Buyer in connection with (i) enforcing any of its rights
hereunder, (ii) obtaining advice of counsel with respect to the enforcement,
potential enforcement or analysis of its rights hereunder, and (iii) collecting
any amounts owed to it hereunder. Without limiting the generality of the
foregoing, Guarantor agrees to hold Buyer harmless from, and indemnify Buyer
against, any and all losses, costs or expenses relating to the failure of
Primary Servicer to remit any Income to the Depository Account, as required
pursuant to the Primary Servicing Agreement or any Servicer Notice or
Re-direction Letter. This Guarantee shall remain in full force and effect and be
fully enforceable against Guarantor in all respects until the later of (i) the
date upon which the Obligations are paid in full and (ii) the termination of the
Repurchase Agreement, notwithstanding that from time to time prior thereto,
Seller and/or Pledgor may be free from any Obligations.


c.No payment or payments made by Seller, Pledgor or any other Person or received
or collected by Buyer from Seller, Pledgor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application, at any time
or from time to time, in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder, and Guarantor shall, notwithstanding any such payment or payments,
remain liable for the full amount of the Obligations under this Guarantee until
the Obligations are paid in full.


d.Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to Buyer on account of any liability hereunder, Guarantor
will notify Buyer in writing that such payment is made under this Guarantee for
such purpose.


1.Subrogation. Upon making any payment hereunder, Guarantor shall be subrogated
to the rights of Buyer against Seller and Pledgor and in any collateral for any
Obligations with respect to such payment; provided, that Guarantor shall not
seek to enforce any right or receive any payment by way of subrogation, or seek
any contribution or reimbursement from Seller, until all amounts then owing by
Seller or Pledgor to Buyer or any of its Affiliates under the Governing
Agreements have been paid in full; provided, further, that such subrogation
rights shall be subordinate in all respects to all amounts owing to Buyer under
the Governing Agreements. If any amount shall be paid to Guarantor on account of
such subrogation rights at any time when all of the Repurchase Obligations shall
not have been paid in full, such amount shall be held by Guarantor in trust for
Buyer, segregated from other funds of Guarantor, and shall, forthwith upon
receipt by Guarantor, be turned over to Buyer in the exact form received by
Guarantor (duly indorsed by Guarantor to Buyer, if required), to be applied
against the Repurchase Obligations, whether matured or unmatured, in such order
as Buyer may determine.


2.Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against






--------------------------------------------------------------------------------



Guarantor, and without notice to or further assent by Guarantor, any demand for
payment of any of the Obligations made by Buyer may be rescinded by Buyer and
any of the Obligations continued, and the Obligations, or the liability of any
other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by Buyer, and any Governing
Agreement and any other document in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as Buyer may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by Buyer for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. Buyer shall have no obligation to
protect, secure, perfect or insure any lien at any time held by it as security
for the Obligations or for this Guarantee or any property subject thereto. When
making any demand hereunder against Guarantor, Buyer may, but shall be under no
obligation to, make a similar demand on Seller, Pledgor or any other Person, and
any failure by Buyer to make any such demand or to collect any payments from
Seller, Pledgor or any such other Person or any release of Seller, Pledgor or
such other Person shall not relieve Guarantor of its Obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of Buyer against Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.


1.Guarantee Absolute and Unconditional. (a) Guarantor hereby agrees that its
obligations under this Guarantee constitute a guarantee of payment when due and
not of collection. Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by Buyer upon this Guarantee or acceptance of this Guarantee; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee; and all dealings between
Seller, Pledgor and Guarantor, on the one hand, and Buyer, on the other hand,
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. Guarantor waives promptness, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Seller, Pledgor or this Guarantee with respect to the Obligations. This
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity, regularity or
enforceability of any Governing Agreement, any of the Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Buyer, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) that
may at any time be available to or be asserted by Seller or Pledgor against
Buyer, (iii) any requirement that Buyer exhaust any right to take any action
against Seller, Pledgor or any other Person prior to or contemporaneously with
proceeding to exercise any right against Guarantor under this Guarantee or (iv)
any other circumstance whatsoever (with or without notice to, or knowledge of,
Seller, Pledgor and Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of Seller and/or Pledgor for the
Obligations or of Guarantor under this Guarantee, in bankruptcy or in any other
instance. When pursuing its rights and remedies hereunder against Guarantor,
Buyer may, but shall be under no obligation, to pursue such rights and remedies
that Buyer may have against Seller, Pledgor or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by Buyer to pursue such other rights or
remedies or to collect any payments from






--------------------------------------------------------------------------------



Seller, Pledgor or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
Seller, Pledgor or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Buyer against Guarantor.
This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon Guarantor and its successors
and assigns thereof, and shall inure to the benefit of Buyer, and its permitted
successors, endorsees, transferees and assigns, until all the Obligations and
the obligations of Guarantor under this Guarantee shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
Governing Agreements, Seller or Pledgor may be free from any Obligations.


(b) Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to Buyer as follows:


(i)Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against Buyer any claim or defense based upon, an election of
remedies by Buyer that in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Guarantor’s subrogation rights, rights to proceed
against Seller, Pledgor or any other guarantor for reimbursement or
contribution, and/or any other rights of Guarantor to proceed against Seller,
Pledgor, any other guarantor or any other person or security.


(ii)Guarantor is presently informed of the financial condition of Seller and
Pledgor and of all other circumstances that diligent inquiry would reveal and
that bear upon the risk of nonpayment of the Obligations. Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed about the financial condition of Seller and Pledgor and of all
other circumstances that bear upon the risk of nonpayment and that it will
continue to rely upon sources other than Buyer for such information and will not
rely upon Buyer for any such information. Guarantor hereby waives the right, if
any, to require Buyer to disclose to Guarantor any information that Buyer may
now or hereafter acquire concerning such condition or circumstances.


(iii)Guarantor has independently reviewed the Governing Agreements and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guarantee to Buyer,
Guarantor is not in any manner relying upon the validity, and/or enforceability,
and/or attachment, and/or perfection of any liens or security interests of any
kind or nature granted by Seller or Pledgor to Buyer, now or at any time and
from time to time in the future.


1.Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or Pledgor or upon or as a result of the appointment of
a receiver, intervenor or conservator of, or trustee or similar officer for
Seller or Pledgor or any substantial part of the property of Seller or Pledgor,
or otherwise, all as though such payments had not been made.






--------------------------------------------------------------------------------



1.Payments. Guarantor hereby agrees that the Obligations will be paid to Buyer
without set-off or counterclaim in U.S. Dollars at the address specified in
writing by Buyer.


2.Representations and Warranties. Guarantor represents and warrants as of the
date hereof and as of each Purchase Date under the Repurchase Agreement that:


(a)It is duly organized, validly existing and in good standing under the laws
and regulations of its jurisdiction of incorporation or organization, as the
case may be. It is duly licensed, qualified, and in good standing in every state
where such licensing or qualification is necessary for the transaction of its
business. It has the power to own and hold the assets it purports to own and
hold, and to carry on its business as now being conducted and proposed to be
conducted, and has the power to execute, deliver, and perform its obligations
under this Guarantee and the other Governing Agreements.


(b)This Guarantee has been duly executed and delivered by it, for good and
valuable consideration. This Guarantee constitutes the legal, valid and binding
obligations of it, enforceable against it in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency and other limitations
on creditors’ rights generally and equitable principles.


(c)Guarantor does not believe, nor does it have any reason or cause to believe,
that it cannot perform in all respects all covenants and obligations contained
in this Guarantee applicable to it.


(d)Neither the execution and delivery of this Guarantee nor compliance by it
with the terms, conditions and provisions of this Guarantee will conflict with
or result in a breach of any of the terms, conditions or provisions of (A) its
organizational documents, (B) any contractual obligation to which it is now a
party or constitute a default thereunder, or result thereunder in the creation
or imposition of any lien upon any of its assets, (C) any judgment or order,
writ, injunction, decree or demand of any court applicable to it, or (D) any
applicable Requirement of Law.


(e)There is no action, suit, proceeding, investigation, or arbitration pending
or threatened against Guarantor, Pledgor or Seller, or any of their respective
assets (A) with respect to any of the Transaction Documents or any of the
transactions contemplated hereby or thereby, or (b) that could have a Material
Adverse Effect. Guarantor is in compliance in all material respects with all
Requirements of Law. None of Guarantor, Pledgor or Seller is in default in any
respect with respect to any judgment, order, writ, injunction, decree, rule or
regulation of any arbitrator or Governmental Authority.


(f)Guarantor’s execution and delivery of this Guarantee and its compliance with
the terms and provisions hereof will not contravene or conflict with or result
in the creation or imposition of any lien upon any of the property or assets of
it pursuant to the terms of any indenture, mortgage, deed of trust, or other
agreement or instrument to which it is a party or by which it may be bound, or
to which it may be subject. No consent, approval, authorization, or order of any
third party is required in connection with the execution and delivery by
Guarantor of




--------------------------------------------------------------------------------



this Guarantee or to consummate the transactions contemplated hereby that has
not already been obtained.


a.No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any Governmental
Authority is required to authorize, or is required in connection with, (A) the
execution, delivery and performance of this Guarantee, (B) the legality,
validity, binding effect or enforceability of this Guarantee against it or (C)
the consummation of the transactions contemplated by this Guarantee.


b.Guarantor has timely filed (taking into account all applicable extensions) all
required federal income tax returns and all other material tax returns, domestic
and foreign, required to be filed by it and has paid all taxes, assessments,
fees, and other governmental charges payable by it, or with respect to any of
its properties or assets, that have become due and payable except to the extent
such amounts are being contested in good faith by appropriate proceedings for
which appropriate reserves have been established in accordance with GAAP, and
there is no claim relating to any such taxes now pending that was made in
writing by any Governmental Authority and that is not being contested in good
faith as provided above.


c.There are no judgments against Guarantor unsatisfied of record or docketed in
any court located in the United States of America and no Act of Insolvency has
ever occurred with respect to it.


1.Financial and other Covenants.


(a)On and as of the date hereof, each Purchase Date, and at all times until all
Repurchase Obligations have been paid in full, Guarantor covenants that it will
not:


(i)permit the Total Equity of Guarantor and its consolidated Subsidiaries as of
the last day of the fiscal quarter most recently ended prior to such date to
decline by 45% or more as compared against the Total Equity of Guarantor and its
consolidated Subsidiaries as of the last day of the fiscal quarter 12 months
prior thereto;


(ii)as of the last day of each calendar month, permit the ratio of (A) Total
Monthly Indebtedness to (B) Total Monthly Equity to be greater than the Maximum
Leverage Ratio as set forth in the applicable row in the table below; provided
that Guarantor’s failure to comply with such ratio as required under this clause
(ii) will not constitute an Event of Default hereunder unless it has been
continuing for 5 Business Days from last day of the applicable calendar month.
If Guarantor has Knowledge that Guarantor’s Maximum Leverage Ratio as applicable
as of the last calendar day of any month per the table below has been exceeded,
Guarantor shall promptly notify Buyer of such occurrence.



Total Investment PercentageMaximum Leverage Ratio
≥ 85%
10.0 : 1
≥ 75% to < 85%
9.0: 1
≥ 62.5% to < 75%
8.0 : 1
≥ 50% to < 62.5%
7.0 : 1





--------------------------------------------------------------------------------



≥ 20% to < 50%
5.0 : 1
< 20%
4.0 : 1

a.Guarantor’s compliance with the covenants set forth in clause (a) above must
be evidenced by (i) a monthly statement certified by Guarantor as true and
correct demonstrating compliance with the Maximum Leverage Ratio, and which sets
forth Guarantor’s calculations of Total Monthly Equity, Total Monthly
Indebtedness and Total Investment Percentage and (ii) Guarantor’s quarterly and
annual financial statements and a Covenant Compliance Certificate (which may be
delivered by Guarantor) in respect of the calendar month most recently ended, in
the form of Exhibit XVI to the Repurchase Agreement furnished together
therewith, as provided by Seller to Buyer pursuant to Article 11(j) of the
Repurchase Agreement, and compliance with all such covenants are subject to
continuing verification by Buyer.


1.Further Covenants of Guarantor.


(a)Taxes. Guarantor has timely filed (taking into account all applicable
extensions) all required federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all
taxes, assessments, fees, and other governmental charges payable by it, or with
respect to any of its properties or assets, that have become due and payable
except to the extent such amounts are being contested in good faith by
appropriate proceedings diligently conducted and for which appropriate reserves
have been established in accordance with GAAP. No tax liens have been filed
against Guarantor or any of Guarantor’s assets, and, as of the date hereof, no
claims are being asserted with respect to any such taxes, fees or other charges.


(b)PATRIOT Act.


(i)Guarantor is in compliance, in all respects, with (A) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other applicable enabling legislation or executive order relating
thereto, and (B) the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001). No
part of the proceeds of any Transaction will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.


(ii)Guarantor agrees that, from time to time upon the prior written request of
Buyer, it shall (A) execute and deliver such further documents, provide such
additional information and reports and perform such other acts as Buyer may
reasonably request in order to insure compliance with the provisions hereof
(including, without limitation, compliance with the USA PATRIOT Act of 2001 and
to fully effectuate the purposes of this Guarantee and
(B) provide such opinions of counsel concerning matters relating to this
Guarantee as Buyer may reasonably request; provided, however, that nothing in
this Section 10(b) shall be construed as requiring Buyer to conduct any inquiry
or decreasing Guarantor’s responsibility for its statements, representations,
warranties or covenants hereunder. In order to enable Buyer and its




--------------------------------------------------------------------------------



Affiliates to comply with any anti-money laundering program and related
responsibilities including, but not limited to, any obligations under the USA
Patriot Act of 2001 and regulations thereunder, Guarantor on behalf of itself
and its Affiliates represents to Buyer and its Affiliates that neither
Guarantor, nor any of its Affiliates, is a Prohibited Investor, and Guarantor is
not acting on behalf of or for the benefit of any Prohibited Investor. Guarantor
agrees to promptly notify Buyer or a person appointed by Buyer to administer
their anti-money laundering program, if applicable, of any change in information
affecting this representation and covenant.


a.Office of Foreign Assets Control. Guarantor warrants, represents and covenants
that neither Guarantor nor any of its Affiliates are or will be an entity or
person
(A) that is listed in the Annex to, or is otherwise subject to the provisions
of, Executive Order 13224 issued on September 24, 2001 (“EO13224”); (B) whose
name appears on the United States Treasury Department’s Office of Foreign Assets
Control’s most current list of “Specifically Designed National and Blocked
Persons”; (C) who commits, threatens to commit or supports “terrorism”, as that
term is defined in EO13224; or (D) who is otherwise affiliated with any entity
or person listed above (any and all parties or persons described in (A) through
(D) above are herein referred to as a “Prohibited Person”). Guarantor covenants
and agrees that neither it nor any of its Affiliates will knowingly (1) conduct
any business, nor engage in any transaction or dealing, with any Prohibited
Person or (2) engage in or conspire to engage in any transaction that evades or
avoids or that the purpose of evading or avoiding any of the prohibitions of
EO13224. Guarantor further covenants and agrees to deliver to Buyer any such
certification or other evidence as may be requested by Buyer in its sole and
absolute discretion, confirming that neither it nor any of its Affiliates is a
Prohibited Person and neither Guarantor nor any of its Affiliates has knowingly
engaged in any business transaction or dealings with a Prohibited Person,
including, but not limited to, the making or receiving any contribution of
funds, goods or services to or for the benefit of a Prohibited Person.


b.Financial Reporting. Guarantor shall provide, or cause to be provided, to
Buyer the following financial and reporting information:


(i)Within fifteen (15) days of the last day of each calendar month, a statement
of Guarantor and its consolidated Subsidiaries setting forth the Guarantor’s
compliance with the covenant set forth in Section 9(a)(ii), together with a
summary of the applicable calculations with respect thereto;


(ii)Within forty-five (45) calendar days after the last day of each of the first
three fiscal quarters in any fiscal year, a quarterly reporting package
substantially in the form of Exhibit III-B attached to the Repurchase Agreement;


(iii)Within ninety (90) calendar days after the last day of its fiscal year, an
annual reporting package substantially in the form of Exhibit III-C attached to
the Repurchase Agreement; and


(iv)Upon Buyer’s request, copies of Guarantor’s consolidated Federal Income Tax
returns, if any, delivered within thirty (30) days after the earlier of (A)
filing or (B) the last filing extension period.






--------------------------------------------------------------------------------



a.Compliance with Obligations and Laws. Guarantor shall at all times (i) comply
with all contractual obligations, (ii) comply in all material respects with all
laws, ordinances, rules, regulations and orders, and comply in all respects with
Environmental Laws, ordinances, rules, regulations and orders, in each case, of
any Governmental Authority or any other federal, state, municipal or other
public authority having jurisdiction over Guarantor or any of its assets, (iii)
maintain and preserve its legal existence, and (iv) preserve all of its rights,
privileges, licenses and franchises necessary for the operation of its business.


b.Books and Records. Guarantor shall at all times keep proper books of records
and accounts in which full, true and correct entries shall be made of its
transactions fairly in accordance with GAAP, and set aside on its books from its
earnings for each fiscal year all such proper reserves in accordance with GAAP.


c.Change of Name; Place of Business. Guarantor shall advise Buyer in writing of
the opening of any new chief executive office or the closing of any such office
of Guarantor and of any change in Guarantor’s name or jurisdiction of
organization not less than fifteen (15) Business Days prior to taking any such
action.


d.Accuracy of Information. No information with respect to the Purchased Assets
furnished in writing on behalf of Guarantor shall prove to have been false or
misleading in any respect as of the time made or furnished.


1.Right of Set-off. Guarantor hereby irrevocably authorizes Buyer and its
Affiliates, without notice to Guarantor, any such notice being expressly waived
by Guarantor, to set-off and appropriate and apply any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by Buyer to or for the credit or the account of Guarantor, or any
part thereof in such amounts as Buyer may elect, against and on account of the
obligations and liabilities of Guarantor to Buyer hereunder and claims of every
nature and description of Buyer against Guarantor, in any currency, arising
under any Governing Agreement, as Buyer may elect, whether or not Buyer has made
any demand for payment and although such obligations, liabilities and claims may
be contingent or unmatured. Buyer shall notify Guarantor promptly of any such
set-off and the application made by Buyer, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of Buyer under this Section 11 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that the Buyer
may have.


2.Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.






--------------------------------------------------------------------------------



1.Section Headings. The section headings used in this Guarantee are for
convenience of reference only and shall not affect the interpretation or
construction of this Guarantee.


2.No Waiver; Cumulative Remedies. Buyer shall not by any act (except by a
written instrument pursuant to Section 15 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or event of default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that Buyer would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.


3.Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantor and
Buyer, except that any provision of this Guarantee may be waived by Buyer in a
letter or agreement specifically waiving such terms and executed solely by
Buyer. This Guarantee shall be binding upon Guarantor’s successors and assigns
and shall inure to the benefit of Buyer, and Buyer’s respective successors and
assigns. THIS GUARANTEE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS GUARANTEE, THE RELATIONSHIP OF THE PARTIES TO THIS GUARANTEE,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES TO THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND THAT THE PROVISIONS OF
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS
GUARANTEE.


4.Notices. Notices by Buyer to Guarantor shall be given in writing, addressed to
Guarantor at the address or transmission number set forth under its signature
below and shall be effective for all purposes if hand delivered or sent by (a)
hand delivery, with proof of delivery, (b) certified or registered United States
mail, postage prepaid, (c) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of delivery or (d) by email,
provided that such email notice must also be delivered by one of the means set
forth above, to the address or transmission number set forth under its signature
below or at such other address and person as shall be designated from time to
time by Guarantor, as the case may be, in a written notice to Buyer. A notice
shall be deemed to have been given: (w) in the case of hand delivery, at the
time of delivery, (x) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day, (y) in the case of
expedited prepaid delivery upon the first attempted delivery on a Business Day,
or (z) in the case of email, upon receipt of confirmation, provided that such
email notice was also delivered as required in this Section 16.






--------------------------------------------------------------------------------



If Guarantor receives a notice that does not comply with the technical
requirements for notice under this Section 16 it may elect to waive any
deficiencies and treat the notice as having been properly given. Notice by
Guarantor to Buyer shall be given in the manner set forth in Article 15 of the
Repurchase Agreement.


1.SUBMISSION TO JURISDICTION; WAIVERS. EACH OF BUYER AND GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY:


(A)SUBMITS IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR THE OTHER LOAN DOCUMENTS TO WHICH GUARANTOR IS A PARTY, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;


(B)CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;


(C)AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO GUARANTOR AT ITS
ADDRESS SET FORTH UNDER GUARANTOR’S SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF
WHICH BUYER SHALL HAVE BEEN NOTIFIED IN WRITING BY GUARANTOR; AND


(D)AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.


2.Integration. This Guarantee represents the agreement of Guarantor with respect
to the subject matter hereof and there are no promises or representations by
Buyer relative to the subject matter hereof not reflected herein.


3.Execution. This Guarantee may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument. Delivery by telecopier or
other electronic transmission (including a .pdf e-mail transmission) of an
executed counterpart of a signature page to this Guarantee shall be effective as
delivery of an original executed counterpart of this Guarantee.






--------------------------------------------------------------------------------



1.Acknowledgments. Guarantor hereby acknowledges that:


(a)it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the related documents;


(b)Buyer has no fiduciary relationship to it, and the relationship between Buyer
and Guarantor is solely that of surety and creditor; and


(c)no joint venture exists between or among any of Buyer, on the one hand, and
Seller, Pledgor and/or Guarantor on the other hand.


2.Intent. Guarantor intends for this Guarantee to be a credit enhancement
related to a repurchase agreement, within the meaning of Section 101(47) of the
Bankruptcy Code and, therefore, for this Guarantee to be itself a repurchase
agreement, within the meaning of Section 101(47) and Section 559 of the
Bankruptcy Code.


3.WAIVERS OF JURY TRIAL. EACH OF BUYER AND GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY COUNTERCLAIM
HEREIN OR THEREIN.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the date fi above written.


AG MORTGAGE INVESTMENT TRUST,
INC., a Maryland corporation




By: /s/ Raul E. Moreno
Name: Raul E. Moreno
Title: General Counsel


Address:
Angelo, Gordon & Co. 245 Park Avenue
New York, New York 10167 Attention: Jason Corn Telephone: (212) 692-2126 Email:
jcorn@angelogordon.com With copies to:
Jones Day
250 Vesey Street
New York, New York 10281 Attention: Robert J. Grados Telephone: (212) 326-3843
Email: rgrados@jonesday.com












































JPM - AG - Guarantee Agreement

